 Case: 1:20-cv-00595-DRC-SKB Doc #: 5 Filed: 09/30/20 Page: 1 of 5 PAGEID #: 48




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

ANTONIO COLSON,                                      Case No. 1:20-cv-595
    Plaintiff,
                                                     Cole, J.
       vs                                            Bowman, M.J.

OHIO DEPARTMENT OF REHABILITATION                    REPORT AND
AND CORRECTION,                                      RECOMMENDATION
     Defendant.

       Plaintiff, an inmate in state custody who is currently confined at the Lebanon

Correctional Institution (LeCI) in Lebanon, Ohio, brings this civil rights action under 42

U.S.C. § 1983 against the Ohio Department of Rehabilitation and Correction (ODRC) as the

sole named defendant. (See Doc. 1-1, Complaint, at PageID 13, 16). He has also moved for

the appointment of counsel. (Doc. 2). By separate Order, plaintiff has been granted leave to

proceed in forma pauperis pursuant to 28 U.S.C. § 1915.

       This matter is before the Court for a sua sponte review of the complaint to determine

whether the complaint, or any portion of it, should be dismissed because it is frivolous,

malicious, fails to state a claim upon which relief may be granted or seeks monetary relief from

a defendant who is immune from such relief. See Prison Litigation Reform Act of 1995 § 804,

28 U.S.C. § 1915(e)(2)(B); § 805, 28 U.S.C. § 1915A(b).

       In enacting the original in forma pauperis statute, Congress recognized that a “litigant

whose filing fees and court costs are assumed by the public, unlike a paying litigant, lacks an

economic incentive to refrain from filing frivolous, malicious, or repetitive lawsuits.” Denton

v. Hernandez, 504 U.S. 25, 31 (1992) (quoting Neitzke v. Williams, 490 U.S. 319, 324 (1989)).

To prevent such abusive litigation, Congress has authorized federal courts to dismiss an in

forma pauperis complaint if they are satisfied that the action is frivolous or malicious. Id.; see
 Case: 1:20-cv-00595-DRC-SKB Doc #: 5 Filed: 09/30/20 Page: 2 of 5 PAGEID #: 49




also 28 U.S.C. §§ 1915(e)(2)(B)(i) and 1915A(b)(1). A complaint may be dismissed as

frivolous when the plaintiff cannot make any claim with a rational or arguable basis in fact or

law. Neitzke v. Williams, 490 U.S. 319, 328-29 (1989); see also Lawler v. Marshall, 898 F.2d

1196, 1198 (6th Cir. 1990). An action has no arguable legal basis when the defendant is

immune from suit or when plaintiff claims a violation of a legal interest which clearly does not

exist. Neitzke, 490 U.S. at 327. An action has no arguable factual basis when the allegations

are delusional or rise to the level of the irrational or “wholly incredible.” Denton, 504 U.S. at

32; Lawler, 898 F.2d at 1199. The Court need not accept as true factual allegations that are

“fantastic or delusional” in reviewing a complaint for frivolousness. Hill v. Lappin, 630 F.3d

468, 471 (6th Cir. 2010) (quoting Neitzke, 490 U.S. at 328).

       Congress also has authorized the sua sponte dismissal of complaints that fail to state a

claim upon which relief may be granted. 28 U.S.C. §§ 1915 (e)(2)(B)(ii) and 1915A(b)(1).

A complaint filed by a pro se plaintiff must be “liberally construed” and “held to less stringent

standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94

(2007) (per curiam) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)). By the same token,

however, the complaint “must contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)); see also Hill, 630 F.3d at

470-71 (“dismissal standard articulated in Iqbal and Twombly governs dismissals for failure to

state a claim” under §§ 1915A(b)(1) and 1915(e)(2)(B)(ii)).

       “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”


                                                 2
 Case: 1:20-cv-00595-DRC-SKB Doc #: 5 Filed: 09/30/20 Page: 3 of 5 PAGEID #: 50




Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556). The Court must accept all well-

pleaded factual allegations as true, but need not “accept as true a legal conclusion couched as a

factual allegation.” Twombly, 550 U.S. at 555 (quoting Papasan v. Allain, 478 U.S. 265, 286

(1986)). Although a complaint need not contain “detailed factual allegations,” it must provide

“more than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Iqbal, 556 U.S.

at 678 (citing Twombly, 550 U.S. at 555). A pleading that offers “labels and conclusions” or

“a formulaic recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at

555. Nor does a complaint suffice if it tenders “naked assertion[s]” devoid of “further factual

enhancement.” Id. at 557. The complaint must “give the defendant fair notice of what the . .

. claim is and the grounds upon which it rests.” Erickson, 551 U.S. at 93 (citations omitted).

       Plaintiff, who is proceeding pro se, alleges violations of his Eighth Amendment rights

against the ODRC, stemming from allegedly inadequate medical care at LeCI. (Doc. 1-1, at

PageID 17-18).

       Plaintiff’s complaint is subject to dismissal because plaintiff has failed to state an

actionable claim against the ODRC, as the sole named defendant. To state a claim under

§ 1983, a plaintiff must show that the alleged violation was committed by a person acting under

color of state law. See Redding v. St. Edward, 241 F.3d 530, 532 (6th Cir. 2001); Simescu v.

Emmet Cty. Dep’t of Soc. Servs., 942 F.2d 372, 374 (6th Cir. 1991). The ODRC is not a

“person” within the meaning of § 1983. See Parker v. Michigan Dep’t of Corr., 65 F. App’x

922, 923 (6th Cir. 2003). Furthermore, as a state agency, plaintiff’s claims against the ODRC

are barred by the Eleventh Amendment. Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S.

89, 100 (1984) (“[I]n the absence of consent a suit in which the State or one of its agencies or


                                                 3
  Case: 1:20-cv-00595-DRC-SKB Doc #: 5 Filed: 09/30/20 Page: 4 of 5 PAGEID #: 51




departments is named as the defendant is proscribed by the Eleventh Amendment.”).1

         Accordingly, in sum, the undersigned concludes that the complaint should be dismissed

pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b)(1) because plaintiff has failed to state a

claim upon which relief may be granted against the sole named defendant.

         In light of the above recommendation, plaintiff’s motion for appointment of counsel

(Doc. 2) should be denied as moot.

                            IT IS THEREFORE RECOMMENDED THAT:

         1. Plaintiff=s complaint be DISMISSED with prejudice pursuant to 28 U.S.C.

§§ 1915(e)(2)(B) and 1915A(b)(1).

         2. Plaintiff’s motion for appointment of counsel (Doc. 2) be DENIED as moot.

         3. The Court certify pursuant to 28 U.S.C. § 1915(a)(3) that for the foregoing reasons an

appeal of any Order adopting this Report and Recommendation would not be taken in good faith

and therefore deny plaintiff leave to appeal in forma pauperis. See McGore v. Wrigglesworth,

114 F.3d 601 (6th Cir. 1997).



                                                                 s/Stephanie K. Bowman
                                                                 Stephanie K. Bowman
                                                                 United States Magistrate Judge




         1
           The undersigned further notes that grievances referenced in and attached to plaintiff’s complaint reflect that
plaintiff is being seen routinely by medical staff at LeCI. (See Doc. 1, at PageID 19-22). Aside from the state-
agency issue discussed above, plaintiff fails to state a claim upon which relief may be granted to the extent that he
disagrees with his course of treatment. See Apanovitch v. Wilkinson, 32 F. App’x 704, 707 (6th Cir. 2002) (“[A]
difference of opinion between [a prisoner] and the prison health care providers and a dispute over the adequacy of [a
prisoner’s] treatment . . . does not amount to an Eighth Amendment claim.”).

                                                           4
 Case: 1:20-cv-00595-DRC-SKB Doc #: 5 Filed: 09/30/20 Page: 5 of 5 PAGEID #: 52




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

ANTONIO COLSON,                                       Case No. 1:20-cv-595
    Plaintiff,
                                                      Cole, J.
       vs                                             Bowman, M.J.

OHIO DEPARTMENT OF REHABILITATION
AND CORRECTION,
     Defendant.

                                             NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of

the recommended disposition, a party may serve and file specific written objections to the

proposed findings and recommendations.       This period may be extended further by the Court on

timely motion for an extension. Such objections shall specify the portions of the Report

objected to and shall be accompanied by a memorandum of law in support of the objections. If

the Report and Recommendation is based in whole or in part upon matters occurring on the

record at an oral hearing, the objecting party shall promptly arrange for the transcription of the

record, or such portions of it as all parties may agree upon, or the Magistrate Judge deems

sufficient, unless the assigned District Judge otherwise directs. A party may respond to another

party’s objections WITHIN 14 DAYS after being served with a copy thereof. Failure to make

objections in accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn,

474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                                 5
